The opinion of the court was delivered by
Williams, Ch. J.
The prayer of the petitioner would be granted if the case were appealable. It appears, however^ that there has not been to the amount of twenty dollars disallowed on any one claim of the petitioner. He has two distinct and several claims, one in the name of Barlow & Osgood, on which the sum of nineteen dollars and sixty eight cents was disallowed, and one in favor of Barlow & Ewing, on which ten dollars and seventeen cents was disallowed ; and although he was the owner of both claims, yet they were several and distinct, and could only have been presented in the name of the several parties. The petition must, therefore, be dismissed.